        Case 1:14-cr-00050-SPW Document 58 Filed 04/12/21 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION



UNITED STATES OF AMERICA,                      Cause No. CR 14-50-BLG-SPW


              Plaintiff,

       vs.                                                  ORDER


GILBERT JOSEPH DONEY
TORRES,SR.,

              Defendant.



      Defendant Torres moves the Court for compassionate release under 18

U.S.C. § 3582(c)(1)(A) in light ofthe COVID-19 pandemic. He is currently

serving a 120-month sentence for a federal drug offense. See Judgment(Doc. 48).

His projected release date is December 12, 2024. See Inmate Locator,

www.bop.gov/inmateloc (accessed Apr. 12, 2021).

      As of April 12, 2021, one inmate and five staff members at FCI Sheridan,

Oregon, where Torres is incarcerated, currently test positive for the virus or
Case 1:14-cr-00050-SPW Document 58 Filed 04/12/21 Page 2 of 5
Case 1:14-cr-00050-SPW Document 58 Filed 04/12/21 Page 3 of 5
Case 1:14-cr-00050-SPW Document 58 Filed 04/12/21 Page 4 of 5
Case 1:14-cr-00050-SPW Document 58 Filed 04/12/21 Page 5 of 5
